DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "wherein the shield portion is only in contact with the front rib portion, the first push-pin, and second push-pin upon assembly of the shield portion with the band portion" as recited in claim 12, "wherein the front rib portion includes two substantially parallel ribs connected by a top vertical rib extending away from the front surface of the band portion" as recited in claim 13, "wherein the front rib portion is configured as a U- shaped rib" as recited in claim 14, "wherein the band portion includes a first and second tab extending away from the front surface" as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110 and 105.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: the horizontal rib surface 122 of the front rib 121 in Fig. 1B, the front surface 123 of strap portion 120 and the front rib 121 in Fig. 6 do not appear to be the correct structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 12, there is no antecedent basis in the specification for "wherein the shield portion is only in contact with the front rib portion, the first push-pin, and second push-pin upon assembly of the shield portion with the band portion";
In claim 13, there is no antecedent basis in the specification for "wherein the front rib portion includes two substantially parallel ribs connected by a top vertical rib extending away from the front surface of the band portion";
In claim 14, there is no antecedent basis in the specification for "wherein the front rib portion is configured as a U-shaped rib"
Claim Objections 
Claims 1, 11, 12 and 16 are objected to because of the following informalities:
In claim 1, 
line 2, "right side" appears to read "a right side"
line 3, "right side" appears to read "the right side"
In claim 11, 
line 4,  "right side" appears to read "the right side"
line 6,  "right side" appears to read "the right side"
line 13, "a first and second push-pin" appears to read "first and second push-pins"
line 14, "second push-pin" appears to read "the second push-pin"
In claim 12, line 2, "second push-pin" appears to read "the second push-pin"
In claim 16, 
line 10, "a first and second tab" appears to read "first and second tabs"
line 11, "second hole" appears to read "the second hole" 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10, 12-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "a plurality of holes" which renders the claim indefinite.  The claim does not define the location of the plurality of holes.  Therefore, it is unclear how the plurality of male tabs proximate to the first end and the plurality of holes configured to receive the male tabs to secure the mask to the user.  For examination purposes, the limitation has been construed to be "a plurality of holes proximate to the second end".
	Claim 10 recites the limitation "the back surface of the shield portion".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation has been construed to be "a back surface of the shield portion".
	Claim 12 recites the limitation "wherein the shield portion is only in contact with the front rib portion, the first push-pin, and second push-pin upon assembly of the shield portion with the band portion", which renders the claim indefinite.  Claim 12 depends from claim 11 and claim 11 has set forth that the shield portion has been secured to the band portion by the first and second push pins; therefore, the shield portion should be at least in contact with the band portion upon assembly.  It is unclear how the shield portion is only in contact with the front rib portion, the first push-pin, and second push-pin as claimed.  For examination purposes, the limitation has been construed to be "wherein the shield portion is in contact with the front rib portion, the first push-pin, and second push-pin upon assembly of the shield portion with the band portion".
Claim 13 recites the limitation "two substantially parallel ribs", which renders the claim indefinite.  The term "substantially" is a term of approximation.  The term "substantially" is not defined by the claim, the disclosure does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation has been construed to be two ribs which do not contact with each other.
Claim 13 recites the limitation "a top vertical rib", which renders the claim indefinite.  It is unclear how the top rib is configured to be vertical.  The disclosure does not provide a standard for ascertaining the claimed feature, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation has been construed to be a top rib.
Claim 16 recites the limitation "at least a top edge", which renders the claim indefinite.  It is unclear what Applicant refers to by the claim language.  Does Applicant mean that there may be more than one top edge, or there may be edges other than the top edge?  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  Clarification is required.  For examination purposes, the limitation has been construed to be "a top edge".
Claims 2-10 and 17-20 each depend from a rejected base claim and are likewise rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 6 recites the limitation "wherein the top band portion is guided across a top portion of the user", which appears to be claiming parts of the human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I.  It is recommended that a phrase such as "configured to", "fitted to", "adapted to", or "when … in use" to be used in the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batty (US 5,673,431 A).
Regarding claim 16, Batty discloses a mask (face mask safety shield structure 1; figs. 1-2; col. 3, ll. 48-54) comprising: 
a shield portion (shield 400 shown as a lens assembly; fig. 1; col. 3, ll. 59-63), wherein the shield portion includes a transparent material (a polycarbonate material which is transparent; fig. 1; col. 3, ll. 59-63) configured to protect a face of a user (fig. 1; col. 3, ll. 59-63), wherein the shield portion includes a top edge (see fig. 1), a first hole, and a second hole; and 
a band portion (frame 2; fig. 2; col. 4, ll. 9-21), wherein the band portion includes a first end and a second end (overlapping ends 200; fig. 2; col. 4, ll. 9-21), wherein the band portion includes a plurality of male tabs proximate to the first end (protuberances on one end 200; fig. 2; col. 4, ll. 9-21) and a plurality of female portions configured to receive the male tabs (holes on another end 200 to couple the protuberances; fig. 2; col. 4, ll. 9-21) to secure the band portion to a head of the user (fig. 2), wherein the band portion further includes a front rib portion (visor 21 covering a front portion of headband  20, forming a front rib portion; figs. 1-2; col. 4, ll. 37-64) extending away from a front surface of the band portion (see figs. 1-2) and in contact with the shield portion (visor 21 and shield 400 fastened together by metal inserts 210; fig. 1; col. 4, ll. 37-64), wherein the band portion includes first and second tabs (metal inserts 210; figs. 1-2; col. 4, ll. 37-64) extending away from the front surface (figs. 1-2), wherein the first tab and the second tab are configured to enter the first hole and second hole and secure the shield portion to the band portion (figs. 1-2; col. 4, ll. 37-64).
Regarding claim 17, Batty discloses the mask of claim 16, and further discloses wherein the shield portion includes a top edge, a left edge, and a right edge (see fig. 1 and referencing fig. 5), wherein the top edge is located between and in contact with the left edge and right edge (see fig. 1 and referencing fig. 5).
Batty does not explicitly disclose wherein the left side and right side of the shield portion meet and form a bottom valley point of the shield portion.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have modified the shape of the shield portion in the structure of Batty, with wherein the left side and right side of the shield portion meet and form a bottom valley point of the shield portion, in order to provide an alternative suitable shape of the shield portion to protect a user's face.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 18, Batty discloses the mask of claim 16, and further discloses wherein the shield portion includes a negative curvature from the top edge to a bottom valley point (see fig. 1 and referencing fig. 5).
Regarding claim 20, Batty discloses the mask of claim 16, and further discloses wherein the shield includes a back rib portion (metal insert 210; figs. 1-2; col. 4, ll. 37-46) extending away from a back surface of the shield (for fastening shield portion 400; see figs. 1-2; col. 4, ll. 37-46), and the back rib portion is configured to secure the shield to the band portion by engaging with the front rib portion (see figs. 1-2; col. 4, ll. 37-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Batty (US 5,673,431 A).
Regarding claim 1, Batty discloses a mask (face mask safety shield structure 1; figs. 1-2; col. 3, ll. 48-54) comprising: 
a shield portion (shield 400 shown as a lens assembly; fig. 1; col. 3, ll. 59-63), wherein the shield portion includes a transparent material (a polycarbonate material which is transparent; fig. 1; col. 3, ll. 59-63) configured to protect a face of a user (fig. 1; col. 3, ll. 59-63), wherein the shield portion includes a top side, a left side, and a right side (see fig. 1 and referencing fig. 5); and 
a band portion (frame 2; fig. 2; col. 4, ll. 9-21), wherein the band portion includes a first end and a second end (overlapping ends 200; fig. 2; col. 4, ll. 9-21), wherein the band portion includes a plurality of male tabs proximate to the first end (protuberances on one end 200; fig. 2; col. 4, ll. 9-21) and a plurality of holes configured to receive the male tabs (holes on another end 200 to couple the protuberances; fig. 2; col. 4, ll. 9-21) to secure the mask to the user (fig. 2), wherein the band portion further includes a front rib portion (visor 21 covering a front portion of headband  20, forming a front rib portion; figs. 1-2; col. 4, ll. 37-64) extending away from a front surface of the band portion (see figs. 1-2) and in contact with the shield portion when assembled (visor 21 and shield 400 fastened together by fastening devices 210; see fig. 1; col. 4, ll. 37-64).
Batty does not explicitly disclose wherein the left side and right side of the shield portion meet and form a bottom valley point of the shield portion.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have modified the shape of the shield portion in the structure of Batty, with wherein the left side and right side of the shield portion meet and form a bottom valley point of the shield portion, in order to provide an alternative suitable shape of the shield portion to protect a user's face.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 3, Batty discloses the mask of claim 1, but does not disclose wherein the shield portion and the band portion are both acrylic material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the shield portion and the band portion as claimed, in order to provide a durable and flexible material for the mask. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Batty discloses the mask of claim 1, and further discloses wherein the shield portion includes a negative curvature with a back surface running along a contour of a face of the user (see fig. 1 and referencing fig. 5).
Regarding claim 5, Batty discloses the mask of claim 1, and further discloses wherein the front rib portion includes a hole (for accommodating metal insert 210; figs. 1-2; col. 4, ll. 37-46) that aligns with a back rib portion (metal insert 210; figs. 1-2; col. 4, ll. 37-46) extending away from a back surface of the shield portion (for fastening shield portion 400; see figs. 1-2; col. 4, ll. 37-46).
Regarding claim 6, Batty discloses the mask of claim 1, and further discloses the band portion includes a top band portion (cranial straps 22; fig. 2; col. 4, ll. 21-27) that connects from a first area proximate the first end to a second area proximate the second end (fig. 2; col. 4, ll. 21-27), wherein the top band portion is guided across a top portion of the user (fig. 2; col. 4, ll. 21-27).
Regarding claim 7, with respect to the limitation wherein the shield portion and the band portion are from a same injection mold, this limitation is deemed a product-by-process limitation in the claim, and determination of patentability is based on the product itself, not on its method of production.  The patentability of a product does not depend on its method of production. If the product in the product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  In this case, the shield portion and the band portion can be made into same products respectively no matter whether they are from a same injection mold or not.
Regarding claim 9, Batty discloses the mask of claim 1, and further discloses wherein the front rib portion runs along a top side of the band down to a bottom side of the band (see figs. 1-2; col. 4, ll. 36-41).
Regarding claim 10, Batty discloses the mask of claim 1, and further discloses wherein front rib portion (visor 21; figs. 1-2) of the band portion is secured to the shield portion utilizing a back rib portion (metal insert 210; figs. 1-2; col. 4, ll. 37-46) that extends away form a back surface of the shield portion (see figs. 1-2).
Regarding claim 11, Batty discloses a mask (face mask safety shield structure 1; figs. 1-2; col. 3, ll. 48-54) comprising: 
a shield portion (shield 400 shown as a lens assembly; fig. 1; col. 3, ll. 59-63), wherein the shield portion includes a transparent material (a polycarbonate material which is transparent; fig. 1; col. 3, ll. 59-63) configured to protect a face of a user (fig. 1; col. 3, ll. 59-63), wherein the shield portion includes:
 a top edge, a left edge, and a right edge (see fig. 1 and referencing fig. 5), wherein the top edge is located between and in contact with the left edge and the right edge (see fig. 1 and referencing fig. 5); 
a first slot and a second slot (for coupling with metal inserts 210; figs. 1-2; col. 4, ll. 37-46), and the mask further includes: 
a band portion (frame 2; fig. 2; col. 4, ll. 9-21), wherein the band portion includes a first end and a second end (overlapping ends 200; fig. 2; col. 4, ll. 9-21), wherein the band portion includes a plurality of male tabs proximate to the first end (protuberances on one end 200; fig. 2; col. 4, ll. 9-21) and a plurality of female portions configured to receive the male tabs (holes on another end 200 to couple the protuberances; fig. 2; col. 4, ll. 9-21) to secure the band portion to a head of the user (fig. 2), wherein the band portion further includes a front rib portion (visor 21 covering a front portion of headband  20, forming a front rib portion; figs. 1-2; col. 4, ll. 37-64) extending away from a front surface of the band portion (see figs. 1-2) and in contact with a back surface of the shield portion when assembled (visor 21 and shield 400 fastened together by metal inserts 210; fig. 1; col. 4, ll. 37-64), wherein the band portion includes first and second push-pins (metal inserts 210; figs. 1-2; col. 4, ll. 37-64) extending away from the front surface (figs. 1-2), wherein the first push-pin and second push-pin are configured to enter the first and second slot and secure the shield portion to the band portion (figs. 1-2; col. 4, ll. 37-64).
Batty does not explicitly disclose wherein the left side and right side of the shield portion meet and form a bottom valley point of the shield portion.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have modified the shape of the shield portion in the structure of Batty, with wherein the left side and right side of the shield portion meet and form a bottom valley point of the shield portion, in order to provide an alternative suitable shape of the shield portion to protect a user's face.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 12, Batty discloses the mask of claim 11, and further discloses wherein the shield portion is in contact with the front rib portion, the first push-pin, and the second push-pin upon assembly of the shield portion with the band portion (see figs. 1-2).
Regarding claim 14, Batty discloses the mask of claim 11, and further discloses wherein the front rib portion is configured as a U-shaped rib (visa 21 is a semi-circular member; therefore is a U-shaped rib; col. 4, ll. 36-41).
Regarding claim 15, Batty discloses the mask of claim 11, and further discloses wherein front rib portion (visor 21; figs. 1-2) of the band portion is secured to the shield portion utilizing a back rib portion (metal insert 210; figs. 1-2) that extends away form the back surface of the shield portion (see figs. 1-2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Batty (US 5,673,431 A) in view of Karapetyan (US 6,996,846 B1).
Regarding claim 2, Batty discloses the mask of claim 1, but does not disclose wherein the shield portion includes one or more holes aligned with one or more pins protruding from the front surface of the band portion.  However, Karapetyan teaches a mask (fig. 1; col. 2, ll. 26-39) comprising a shield portion (shield portion 2; fig. 1; col. 2, ll. 26-39) and a band portion (visor portion 1; fig. 1; col. 2, ll. 26-39), wherein the shield portion includes one or more holes (for passing a pivoting pin including portions 29, 31; fig. 2; col. 7, ll. 7-13, 38-44) aligned with one or more pins (a pivoting pin including portions 29, 31; fig. 2) protruding from a front surface of a band portion (see fig. 2).  Batty and Karapetyan are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mask as disclosed by Batty to have a larger shield portion extending further rearwards, with wherein the shield portion includes one or more holes aligned with one or more pins protruding from the front surface of the band portion as taught by Karapetyan, in order to provide a full-size shield portion to completely protect a user's face.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Batty (US 5,673,431 A) in view of Stackhouse (US 4,986,282 A).
Regarding claim 8, Batty discloses the mask of claim 1, but does not disclose wherein the band portion includes a padded portion that includes an attachable portion configured to attach and detach to a back surface of the band portion.  However, Stackhouse teaches a mask (face shield 11; fig. 1; col. 3, ll. 17-24) comprising a band portion (head band 17; fig. 3; col. 3, ll. 25-28), wherein the band portion includes a padded portion (a portion including cushion pad 49; fig. 3; col. 3, ll. 54-57) that includes an attachable portion (to attach cushion pad 49; fig. 3; col. 3, ll. 54-57) configured to attach and detach to a back surface of the band portion (fig. 3; col. 3, ll. 54-57).  Batty and Stackhouse are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mask as disclosed by Batty to have a larger shield portion extending further rearwards, with wherein the band portion includes a padded portion that includes an attachable portion configured to attach and detach to a back surface of the band portion as taught by Stackhouse, in order to provide comport for a user.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Batty (US 5,673,431 A) in view of Lee (US 5,647,060 A).
Regarding claim 13, Batty discloses the mask of claim 11, but does not disclose wherein the front rib portion includes two substantially parallel ribs connected by a top vertical rib extending away from the front surface of the band portion.  However, Lee teaches a mask (mask 10; fig. 1; col. 2, ll. 63-67) comprising a band portion (resilient band having band portions 15, 15A, 18; fig. 1; col. 2, ll. 67; col. 3, ll. 1-2), wherein the band portion further includes a front rib portion (bill 25; figs. 1, 3; col. 3, ll. 9-11) extending away from a front surface of the band portion (sees fig. 1, 3), wherein the front rib portion includes two substantially parallel ribs (formed by apertures; see annotated fig. 3; col. 3, ll. 13-20) connected by a top vertical rib (see fig. 1 and annotated fig. 3) extending away from the front surface of the band portion (see annotated fig. 3).  Batty and Lee are analogous arts, both teaching a visor portion as a front rib portion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mask as disclosed by Batty with wherein the front rib portion includes two substantially parallel ribs connected by a top vertical rib extending away from the front surface of the band portion as taught by Lee, in order to provide apertures defined by the ribs which permit passage of light through the bill to eliminate shadows on the work area (Lee; col. 3, ll. 13-20).

    PNG
    media_image1.png
    472
    716
    media_image1.png
    Greyscale

Annotated Fig. 3 from US 5,647,060 A

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Batty (US 5,673,431 A) in view of Evans (US D914,294 S).
Regarding claim 19, Batty discloses the mask of claim 16, but does not disclose wherein the band portion is wider at a middle area proximate the front rib portion than other areas of the band portion.  However, Evans teaches a mask (fig. 1; description) comprising a band portion (see annotated fig. 1), wherein the band portion is wider at a middle area (see annotated fig. 1) than other areas of the band portion (see annotated fig. 1).  Batty and Evans are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the mask as disclosed by Batty, with wherein the band portion is wider at a middle area proximate the front rib portion than other areas of the band portion as taught by Evans, in order to provide another suitable design for the band portion.  Further, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the width of the band portion, as disclosed by Batty, with wherein the band portion is wider at a middle area proximate the front rib portion than other areas of the band portion, in order to provide another suitable design for the band portion.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image2.png
    786
    880
    media_image2.png
    Greyscale

Annotated Fig. 1 from US D914,294 S

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Friedman (US 2021/0337902 A1), Landis (US 5,692,522 A) and Ruck (US 3,866,244 A) all directed to a mask comprising a shield portion and a band portion including similar structures as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732